UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1410


MICHAEL ANTONIO GOMEZ,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 30, 2011               Decided:   December 21, 2011


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


William J. Kovatch, Jr., Alexandria, Virginia, for Petitioner.
Tony West, Assistant Attorney General, William C. Peachey,
Assistant Director, Eric W. Marsteller, UNITED STATES DEPARTMENT
OF JUSTICE, Office of Immigration Litigation, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael       Antonio    Gomez,       a     native    and        citizen     of

Nicaragua, has petitioned for review of an order of the Board of

Immigration Appeals dismissing Gomez’s appeal of the Immigration

Judge’s order declining to continue his case and ordering him

removed from the United States.                    The Attorney General has moved

to   dismiss        the   petition     for    review       because    Gomez       has      been

convicted of a larceny offense that qualifies as an aggravated

felony and two controlled substance offenses, which subject his

appeal    to        the   jurisdictional          bar     set   forth      in     8   U.S.C.

§ 1252(a)(2)(C)           (2006).      We    retain      jurisdiction,      however,         to

address any constitutional claims or questions of law.                                  See 8

U.S.C. § 1252(a)(2)(D) (2006).

               We    have     considered      Gomez’s       claims,     including          his

contention that he should have been permitted to collaterally

attack his convictions under Padilla v. Kentucky, __ U.S. __,

130 S. Ct. 1473 (2010), in immigration court, and find them to

be without merit.            See Waugh v. Holder, 642 F.3d 1279, 1283-84

(10th Cir. 2011); In re Madrigal, 21 I. & N. Dec. 323, 327 (BIA

1996).

               Accordingly, we grant the Attorney General’s motion to

dismiss for lack of jurisdiction.                        We deny Gomez’s motion to

expedite as moot and dispense with oral argument because the

facts    and    legal       contentions      are    adequately       presented        in   the

                                              2
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                     PETITION DISMISSED




                                    3